DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,016,324 to Niccolls et al.  
Niccolls et al. discloses a pipe comprising at least one section comprising a composite material including a binder material and a conductive/dissipative material for reducing static charge build-up across the binder material, as recited in claims 12 and 13.  Col. 2, lines 53-63 discloses that the invention relates to two separate pipe sections adjacent to one another, with each pipe section comprising a structural layer comprising a composite material and a corrosion resistant layer for contacting the corrosive petroleum product.  It is disclosed that the layers are applied as an external wrap to first and second pipe sections together forming a joint, however, col. 19, lines 26-53, discloses that the composite may be applied as a coating to repair damaged areas as a result of manipulation during installation.  The protective coatings may be applied over the inner surfaces that are in contact with the petroleum product of the structural component so as to fill voids and pores and provide corrosion and/or erosion resistance protection to the surface in contact with the petroleum product, as recited in claims 1 and 3.  In embodiments with the use of at least one metal foil layer or a wire mesh, as recited in claims 7-9 and 18-20, the structural component is sufficiently conductive.  In others, to abate the charge build-up, a coating or layer of electrostatically dissipative paint can be applied which traverses the binder material, as recited in claim 4.  Col. 5, lines 38-45, discloses an embodiment in which the composite layer can be formed of one or more plies, each having one or more fibers disposed within a polymeric or resin matrix, the resin material selected from a group including epoxy.  Lines 53-58 further disclose that carbon black may be added to the resin material for the composite layer to help provide static discharge that can advantageously prevent ignition of flammable petroleum products contained within the structural component, as recited in claims 1-3, 5, 16.  Col. 15, lines 1-9 disclose an embodiment in which the intumescent layer may comprise conductive materials to prevent charge build-up, wherein the conductive material is composed of larger conductive particles such as short fibers, or in another embodiment the conductive particles are in the form of flakes, sphere, fibers, etc., as recited in claims 6 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Niccolls et al. in view of U.S. 5,960,977 to Ostrander et al.  
Niccolls et al. discloses carbon black as being added to the resin for the composite layer to provide static discharge and preventing the ignition of flammable petroleum products contained within the pipeline, and further it is disclosed that a metal foil layer or wire mesh may be used to make the pipeline sufficiently conductive, however copper is not specifically disclosed as the conductive/dissipative material.  Ostrander et al. discloses multilayer conduit utilized in the transport of fuel wherein the inner layer (56) may contain suitable material in sufficient quantity to suppress electrostatic discharge.  The conductive material may be selected from the group consisting of carbon, stainless steel and highly conductive material such as copper, silver, gold, nickel, silicon and mixtures thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the carbon of Niccolls et al. copper, as suggested by Ostrader et al., wherein it is known in the art that copper is a highly conductive material that may be utilized to suppress electrostatic discharge.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing pipe repair compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


June 3, 2022
P. F. Brinson